Title: From Thomas Jefferson to Albert Gallatin, 20 March 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr. Gallatin.
                            
                            Mar. 20. 06.
                        
                        I suppose there can be no difficulty in prolonging the time for filing claims in the Western district of
                            Orleans, as proposed in your letter of yesterday.
                        I should think it much more reasonable & practicable to move the Commrs. to the distant settlements
                            than to force the poor inhabitants to come to them. we shall by that means also be able to get through the Commrs.
                            better information as to the distant settlements, and the best characters among them for future appointments, and the
                            people themselves may be more conciliated.
                        Indian sales made since the application of the Indian intercourse law to that territory are annulled by that
                            law. those made before stand on a different but not better ground. the Spanish claim attached on all lands to which no
                            Indian tribe had a located & rightful title. if moveable tribes were permitted to settle on the Spanish lands, an
                            occupation at will only was given them, & not a right to sell. the practice of Spain is evidence of the nature &
                            extent of the indulgence.
                        A petition from St. Louis, inclosed to you under another cover, may perhaps suggest some other alterations of
                            the land law.
                        Vacher, I find, was recommended also by Dayton & Fairlie. Affectionate salutations.
                    